DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/715,407, 13/597,187, 14/165,485, 14/594,126, 14/607,013, and 15/418,607 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21, 23-24, 28-30, 33, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hoskins (US 20130052626) in view of Benson et al. (US 20170229044).
In regards to claim 21, Hoskins discloses, “A mannequin finger replacement for use in medical simulation training with a mannequin for simulating obtaining a blood droplet sample from a patient (Fig. 2 shows the simulated arm, para. 21 the body part arm has a joint attachment and is part of a mannequin, the system allows for fluid simulating blood to be released from the pad when punctured, the body part arm contains fingers as part of the mannequin), the mannequin finger replacement comprising: a receptacle located within [an arm] and configured for receiving and holding a fluid (para. 13 the fluid reservoir being in the arm, further para. 21 discusses having a fluid reservoir in the arm); a pierceable stick site (para. 20, the pad drawing label 1 on Fig. 2 shows the piercable site where the injection or catheter needle is placed); tubing connecting said receptacle to said pierceable stick site (para. 13-14 states that the fluid connector is fluidly connected to the fluid connectors to allow the fluid to flow through the veins); wherein said pierceable stick site is configured for receiving said fluid from said receptacle via said tubing and for discharging said fluid when said pierceable stick site is pierced (para. 13-14 the fluid reservoir is connected to the fluid connectors and simulated veins, once the needle is inserted into the vein at the pad the fluid passageway will have blood flow to the needle); said mannequin finger replacement having proximal and distal ends (Fig. 2 the mannequin finger is attached to the rest of the hand the simulated mannequin arm, the distal end would be the point of the finger where the nail is/ finger tips, and the proximal end would be the end that is attached to the palm of the hand); and wherein said mannequin finger replacement includes an attachment mechanism on said mannequin finger replacement proximal end configured for attachment to an anatomically adjacent body part on said mannequin (Fig. 2 the mannequin finger is attached to the rest of the hand the simulated mannequin arm, the proximal end would be the end that is attached to the palm of the hand, since this is part of the simulated mannequin arm, under broadest reasonable interpretation it is understood that the finger configured for attachment to the hand),” but fails to disclose, “a receptacle located within said mannequin finger replacement”  Benson teaches of a three-fingered glove which contains prick sites to practice blood draws (para. 82-84 discussing the fingered gloves containing prick sites 402 on the finger, which are used to test blood glucose samples, Fig. 4A presents an image of the three fingered glove, Fig. 4B shows the blood bag, 418 containing the fluid at the finger site).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the prick site and fluid receptacle being on the finger, as taught by Benson, with the simulated mannequin hand replacement, as disclosed by Hoskins, for the purpose of creating a blood draw training system in which the piercing site is at the finger in order to train a user on how to perform a glucose testing blood draw.  
In regards to claim 23, Hoskins discloses, “wherein: said [arm replacement] includes a hollow interior (para. 9-10 states that the pad contains snaps to secure the pad into the slot of the arm, Fig. 3 show the connector space on the arm and the pad that fits onto the arm, Fig. 1a-d shows the thickness of the pad that snaps into the arm, inherently the space in which the pad fits would be hollow); and said hollow interior houses said receptacle and said tubing (para. 20-21 the arm contains a slot with connectors in which the pad is placed and has simulated veins running through),” but fails to disclose, “mannequin finger replacement”.  Benson teaches of a three-fingered glove which contains prick sites to practice blood draws (para. 82-84 discussing the fingered gloves containing prick sites 402 on the finger, which are used to test blood glucose samples, Fig. 4A presents an image of the three fingered glove, Fig. 4B shows the blood bag, 418 containing the fluid at the finger site).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the prick site and fluid receptacle being on the finger, as taught by Benson, with the simulated mannequin hand replacement and tubing, as disclosed by Hoskins, for the purpose of creating a blood draw training system in which the piercing site and tubing elements run through the finger of the mannequin.  
In regards to claim 24, Hoskins in view of Benson discloses the system of claim 21.  Hoskins further discloses, “further comprising: a pressure control system connected to said receptacle (para. 21 discusses having a valve system, not shown in figure 3, which is used for pushing fluid from the fluid reservoir up the arm, through the tubing to the pad); and said pressure control system configured for controlling the application of pressure to said receptacle (para. 21 batteries, valves and micro switches used to pressurize fluid and allow to push the fluid through the tubbing), filling said pierceable stick site with said fluid from said receptacle via said tubing (para. 21 the valve system, which is not shown, pushes fluid from the reservoir or accumulator up the arm through the tubing, the tubing reaches the pad which the needle pricks and simulates a blood draw),” but fails to disclose, “a receptacle located within said mannequin finger replacement.”  Benson teaches of a three-fingered glove which contains prick sites to practice blood draws (para. 82-84 discussing the fingered gloves containing prick sites 402 on the finger, which are used to test blood glucose samples, Fig. 4A presents an image of the three fingered glove, Fig. 4B shows the blood bag, 418 containing the fluid at the finger site).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the prick site and fluid receptacle being on the finger, as taught by Benson, with the simulated mannequin hand replacement, as disclosed by Hoskins, for the purpose of creating a blood draw training system in which the piercing site is at the finger in order to train a user on how to perform a glucose testing blood draw.  
In regards to claim 28, Hoskins in view of Benson discloses the system of claim 21.  Hoskins further discloses, “wherein: said pierceable stick site comprises an outer layer of self-sealing material (para. 7 the pad and tubing is made of self-sealing material).”
In regards to claim 29, Hoskins in view of Benson discloses the system of claim 21.  Hoskins further discloses, “wherein: said fluid comprises a simulated blood serum (para. 21 the fluid reservoir holds “blood”, which is understood to be simulated blood, para. 13 states how the fluid passageway simulates a blood vein and would have a simulated fluid run through it, inherently this would be the simulated blood serum).”
In regards to claim 30, Hoskins in view of Benson discloses the system of claim 29.  Hoskins further discloses, “wherein: said pierceable stick site is configured for being pierced with an incisional device for obtaining a sample of said simulated blood serum (para. 20, the pad drawing label 1 on figure 2 shows the piercable site where the injection or catheter needle is placed).”
In regards to claim 33, Hoskins discloses, “A simulated finger for use in medical simulation training for simulating obtaining a blood droplet sample from a patient (Fig. 2 shows the simulated arm, para. 21 the body part arm has a joint attachment and is part of a mannequin, the system allows for fluid simulating blood to be released from the pad when punctured, the body part arm contains fingers as part of the mannequin), the simulated finger comprising: a receptacle located within [an arm] and configured for receiving and holding a fluid (para. 13 the fluid reservoir being in the arm, further para. 21 discusses having a fluid reservoir in the arm); a pierceable stick site (para. 20, the pad drawing label 1 on Fig. 2 shows the piercable site where the injection or catheter needle is placed); tubing connecting said receptacle to said pierceable stick site (para. 13-14 states that the fluid connector is fluidly connected to the fluid connectors to allow the fluid to flow through the veins); Appl. No. 15/826,558Amdt. dated February 5, 2021Reply to Office action of November 5, 2020wherein said pierceable stick site is configured for receiving said fluid from said receptacle via said tubing and for discharging said fluid when said pierceable stick site is pierced (para. 13-14 the fluid reservoir is connected to the fluid connectors and simulated veins, once the needle is inserted into the vein at the pad the fluid passageway will have blood flow to the needle); wherein said simulated finger is configured for replacing a corresponding mannequin finger on a mannequin (para. 14 invention provides manikin a way for training injection delivery, para. 21 invention of arm can be part of a manikin and used as a manikin arm, this arm inherently contains a simulated finger); said simulated finger having proximal and distal ends (Fig. 2 the mannequin finger is attached to the rest of the hand the simulated mannequin arm, the distal end would be the point of the finger where the nail is/ finger tips, and the proximal end would be the end that is attached to the palm of the hand); and wherein said simulated finger includes an attachment mechanism on said simulated finger proximal end configured for attachment to an anatomically adjacent body part on said mannequin (Fig. 2 the mannequin finger is attached to the rest of the hand the simulated mannequin arm, the proximal end would be the end that is attached to the palm of the hand, since this is part of the simulated mannequin arm, under broadest reasonable interpretation it is understood that the finger configured for attachment to the hand).”
In regards to claim 35, Hoskins discloses, “wherein: said [arm replacement] includes a hollow interior (para. 9-10 states that the pad contains snaps to secure the pad into the slot of the arm, Fig. 3 show the connector space on the arm and the pad that fits onto the arm, Fig. 1a-d shows the thickness of the pad that snaps into the arm, inherently the space in which the pad fits would be hollow); and said hollow interior houses said receptacle and said tubing (para. 20-21 the arm contains a slot with connectors in which the pad is placed and has simulated veins running through),” but fails to disclose, “mannequin finger replacement”.  Benson teaches of a three-fingered glove which contains prick sites to practice blood draws (para. 82-84 discussing the fingered gloves containing prick sites 402 on the finger, which are used to test blood glucose samples, Fig. 4A presents an image of the three fingered glove, Fig. 4B shows the blood bag, 418 containing the fluid at the finger site).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the prick site and fluid receptacle being on the finger, as taught by Benson, with the simulated mannequin hand replacement and tubing, as disclosed by Hoskins, for the purpose of creating a blood draw training system in which the piercing site and tubing elements run through the finger of the mannequin.  
In regards to claim 36, Hoskins in view of Benson discloses the system of claim 21.  Hoskins further discloses, “further comprising: a pressure control system connected to said receptacle (para. 21 discusses having a valve system, not shown in figure 3, which is used for pushing fluid from the fluid reservoir up the arm, through the tubing to the pad); and said pressure control system configured for controlling the application of pressure to said receptacle (para. 21 batteries, valves and micro switches used to pressurize fluid and allow to push the fluid through the tubbing), filling said pierceable stick site with said fluid from said receptacle via said tubing (para. 21 the valve system, which is not shown, pushes fluid from the reservoir or accumulator up the arm through the tubing, the tubing reaches the pad which the needle pricks and simulates a blood draw),” but fails to disclose, “a receptacle located within said mannequin finger replacement.”  Benson teaches of a three-fingered glove which contains prick sites to practice blood draws (para. 82-84 discussing the fingered gloves containing prick sites 402 on the finger, which are used to test blood glucose samples, Fig. 4A presents an image of the three fingered glove, Fig. 4B shows the blood bag, 418 containing the fluid at the finger site).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the prick site and fluid receptacle being on the finger, as taught by Benson, with the simulated mannequin hand replacement, as disclosed by Hoskins, for the purpose of creating a blood draw training system in which the piercing site is at the finger in order to train a user on how to perform a glucose testing blood draw.  
In regards to claim 37, Hoskins in view of Benson discloses the system of claim 33.  Hoskins further discloses, “wherein: said pierceable stick site comprises an outer layer of self-sealing material (para. 7 the pad and tubing is made of self-sealing material).”
In regards to claim 38, Hoskins discloses, “A medical simulation training method for simulating obtaining a blood droplet sample from a patient including a mannequin (Fig. 2 shows the simulated arm, para. 21 the body part arm has a joint attachment and is part of a mannequin, the system allows for fluid simulating blood to be released from the pad when punctured, the body part arm contains fingers as part of the mannequin) and a mannequin (Fig. 2 the mannequin finger is attached to the rest of the hand the simulated mannequin arm, the distal end would be the point of the finger where the nail is/ finger tips, and the proximal end would be the end that is attached to the palm of the hand); a receptacle located within said mannequin [arm] and configured for receiving and holding a fluid (para. 13 the fluid reservoir being in the arm, further para. 21 discusses having a fluid reservoir in the arm); a pierceable stick site (para. 20, the pad drawing label 1 on Fig. 2 shows the piercable site where the injection or catheter needle is placed); and tubing connecting the receptacle to the pierceable stick site (para. 13-14 states that the fluid connector is fluidly connected to the fluid connectors to allow the fluid to flow through the veins); which method comprises the steps of: removing a mannequin [arm] from said mannequin (para. 21 the simulated arm is placed on the mannequin, other body parts can be placed on the mannequin in order to simulate injection training); filling said receptacle with said fluid (para. 20-21 the fluid reservoir allows for the fluid to flow through the tubes to the pad, inherently the receptacle would have been filled with the fluid at some point); applying pressure to said receptacle to fill said pierceable stick site with said fluid from said receptacle via said tubing (para. 13-14 the needle is inserted to extract blood and the fluid is pressurized allowing the fluid to flow from the receptacle through the vein when the pad is pricked); attaching said mannequin finger replacement proximal end to an anatomically adjacent mannequin body part on said mannequin in place of said removed mannequin finger (see Fig. 2 the arm attached to the manikin and the proximal end would be the connector joint opposite from the hand that would attach into the torso, para. 20 states that the simulated arm can be attached to a mannequin); piercing said pierceable stick site (para. 20, the pad drawing label 1 on figure 2 shows the piercable site where the injection or catheter needle is placed); and extracting a droplet sample of said fluid from said pierceable stick site (para. 13-14 the fluid reservoir is connected to the fluid connectors and simulated veins, once the needle is inserted into the vein at the pad the fluid passageway will have blood flow to the needle),” but fails to disclose, “mannequin finger replacement”.  Benson teaches of a three-fingered glove which contains prick sites to practice blood draws (para. 82-84 discussing the fingered gloves containing prick sites 402 on the finger, which are used to test blood glucose samples, Fig. 4A presents an image of the three fingered glove, Fig. 4B shows the blood bag, 418 containing the fluid at the finger site).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the prick site and fluid receptacle being on the finger, as taught by Benson, with the simulated mannequin hand replacement and tubing, as disclosed by Hoskins, for the purpose of creating a blood draw training system in which the piercing site and tubing elements run through the finger of the mannequin.  
In regards to claim 39, Hoskins in view of Benson discloses the system of claim 38.  Hoskins further discloses, “wherein said pierceable stick site includes an outer layer of self-sealing material, the method further comprising the step of: said pierceable stick site sealing itself after being pierced (para. 7 the pad and tubing is made of self-sealing material).”
Claim 22, 32, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hoskins (US 20130052626) in view of Benson et al. (US 20170229044), as applied to claim 21, 33, and 38 above, in further view of Simmons et al. (US 10,223,932).
In regards to claim 22, the modified system of Hoskins discloses the above mentioned, but fails to disclose, “wherein: said attachment mechanism is selected from the group consisting of: snap-in attachment and articulated attachment.”  Simmons teaches, “wherein: said attachment  (Fig. 1 shows the fingers, 8, 10, 12, 14, 16, attached to the hand, 2, through joints, 24, these joint attachments under broadest reasonable interpretation are known to be articulated attachments due to the fact that it allows for the joint system to move, col. 3 ln. 6-17 discusses the joint attachments to the mannequin hand)”.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the latching mechanism, as taught by Simmons, with the modified mannequin system of Hoskins, for the purpose of creating a training system that allows for the attachment and movement of the simulated fingers attached to the mannequin.
In regards to claim 32, the modified system of Hoskins discloses the above mentioned, but fails to disclose, “wherein: said mannequin finger replacement comprises multiple attached mannequin finger segments.”  Simmons teaches, “wherein: said mannequin finger replacement comprises multiple attached mannequin finger segments (Fig. 1 shows the fingers, 8, 10, 12, 14, 16, attached to the hand, 2, through joints, 24, the multiple fingers are attached each at the respective joints of the hand, col. 3 ln. 6-17 discusses the joint attachments to the mannequin hand).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the multiple finger attachments, as taught by Simmons, with the modified system of Hoskins, for the purpose of creating a training system that simulates actual fingers on a hand.
In regards to claim 34, the modified system of Hoskins discloses the above mentioned, but fails to disclose, “wherein: said attachment mechanism is selected from the group consisting of: snap-in attachment and articulated attachment.”  Simmons teaches, “wherein: said attachment mechanism is selected from the group consisting of: articulated attachment (Fig. 1 shows the fingers, 8, 10, 12, 14, 16, attached to the hand, 2, through joints, 24, these joint attachments under broadest reasonable interpretation are known to be articulated attachments due to the fact that it allows for the joint system to move, col. 3 ln. 6-17 discusses the joint attachments to the mannequin hand)”.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the latching mechanism, as taught by Simmons, with the modified mannequin system of Hoskins, for the purpose of creating a training system that allows for the attachment and movement of the simulated fingers attached to the mannequin.
In regards to claim 40, the modified system of Hoskins discloses the above mentioned, but fails to disclose, “wherein: said attaching said mannequin body part replacement proximal end to an anatomically adjacent mannequin body part on said mannequin in place of said removed mannequin body part is selected from the group consisting of: attaching by snap-in attachment and attaching by articulated attachment.”  Simmons teaches, “wherein: said attaching said mannequin body part replacement proximal end to an anatomically adjacent mannequin body part on said mannequin in place of said removed mannequin body part is selected from the group consisting of: attaching by snap-in attachment and attaching by articulated attachment (Fig. 1 shows the fingers, 8, 10, 12, 14, 16, attached to the hand, 2, through joints, 24, these joint attachments under broadest reasonable interpretation are known to be articulated attachments due to the fact that it allows for the joint system to move, col. 3 ln. 6-17 discusses the joint attachments to the mannequin hand)”.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the latching mechanism, as taught by Simmons, with the modified mannequin .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hoskins (US 20130052626) in view of Benson et al. (US 20170229044), as applied to claim 24 above, in view of Segall (US 20170193858).
In regards to claim 25, the modified system of Hoskins discloses the above mentioned, but fails to disclose, “said pressure control system further includes a processor and an input/output module; and said pressure control system is configured for receiving input from a remote device via a communications network and controlling output of pressure to said receptacle according to said input.”  Segall teaches, “pressure control system further includes a processor (para. 25 mannequin pump contains a central controller used to emit pulse and simulate the amount of blood extracted) and an input/output module (para. 29 discusses fig. 7 which shows the control screen used to select how much blood will be let out, inherently the system would contain an input/output device attached to the controller to select the particular blood pressure levels); and said pressure control system is configured for receiving input from a remote device via a communications network and controlling output of pressure to said receptacle according to said input (para. 29-31 system control device receives input from control device connected via wireless connection, the control screen shows the different input choices).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hoskins (US 20130052626) in view of Benson et al. (US 20170229044), as applied to claim 24 above, in view of King (US 20070243512).
In regards to claim 26, the modified system of Hoskins discloses the above mentioned, but fails to disclose, “said pressure control system comprises a pressure bulb.”  King teaches, “said pressure control system comprises a pressure bulb (para. 42 the fluid control system illustrated in Fig. 3 is a manual control system).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the manual fluid control system, as taught by King, with the modified system of Hoskins, for the purpose of creating a training mannequin which is capable of having the fluid pumped without the need of any electronic outlets or batteries so the training mannequin can be used at all times.  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hoskins (US 20130052626) in view of Benson et al. (US 20170229044), as applied to claim 21 above, in view of Duprez et al. (US 20090291421).
In regards to claim 27, the modified system of Hoskins discloses the above mentioned, but fails to disclose, “an internal protective layer configured for protecting said receptacle and said tubing from puncture.”  Duprez teaches, “an internal protective layer configured for protecting said receptacle and said tubing from puncture (Fig. 8 and para. 56 the tubular member, 25, representing the tubbing and receptacle, is covered by another member 28, which is intended to simulate bone, 28 is viewed as the protecting layer because it protects the tubing from puncture).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the protective layer for protecting the simulated vessels, as taught by Duprez, with the modified system of Hoskins, for the purpose .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hoskins (US 20130052626) in view of Benson et al. (US 20170229044), as applied to claim 21 above, in view of Friedland et al. (US 20080153384).
In regards to claim 31, the modified system of Hoskins discloses the above mentioned, but fails to disclose, “said receptacle further comprises a drain valve.”  Friedland teaches, “said receptacle further comprises a drain valve (para. 33 receptacle has an input and output valve for inserting liquid and for drainage).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the receptacle having an input and output valve, as taught by Friedland, with the modified system of Hoskins, for the purpose of creating a training device that is able to have an area where the simulated body part can have the remainder of the fluid drained.
Response to Arguments
Applicant’s arguments with respect to the prior art rejection have been considered but are moot.  The Applicant argues that Hoskins fails to disclose the amended limitations.  The Examiner points out that these arguments are moot due to the fact that the amended limitations required a secondary reference of Benson to be added to teach the amended limitations of the receptacle and fluid elements being in the finger, as shown in figure 4A and in paragraphs 82-84.  The Applicant further argues that the arguments apply similarly to the dependent claims and the other independent claims.  The Examiner points out that the other independent claims and the dependent claims remain rejected for the reasons stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.D.V/Examiner, Art Unit 3715              

/JAMES B HULL/Primary Examiner, Art Unit 3715